 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS MADDOX,                                    Case No. 1:19-cv-00851-LJO-JDP (HC)
12                       Petitioner,                    ORDER DIRECTING SERVICE OF
                                                        DOCUMENTS PURSUANT TO GENERAL
13           v.                                         ORDER NO. 595
14    M. PARR,
15                       Respondent.
16

17          General Order No. 595 of this court requires the Federal Public Defender be notified of all

18   pending pro se habeas petitions seeking relief under the First Step Act of 2018. The order states:

19                  Further, the Court will notify the Federal Defender in a timely
                    fashion of all pending pro se motions and petitions seeking First
20                  Step Act relief, so the Federal Defender can assume timely
                    representation, and will notify the Federal Defender when any new
21                  motion or petition for a writ of habeas corpus is filed involving a
                    First Step Act claim.
22

23   E.D. Cal. General Order No. 595. Because the petition seeks relief under the Act, ECF No. 1, we

24   will direct the clerk of court to serve the Federal Public Defender for the Eastern District of

25   California with copies of this order and the petition. If the Federal Defender does not file a notice

26   of appearance within thirty days from the date of this order, petitioner will proceed pro se.

27

28
                                                        1
 1            Order

 2            The clerk of the court is directed to serve copies of this order and the petition on the

 3   Office of the Federal Public Defender for the Eastern District of California. The clerk of the

 4   court must:

 5               1. mail a copy of this order and a copy of the petition to the Office of the Federal

 6                    Public Defender for the Eastern District of California.

 7               2. email a copy of this order and a copy of the petition to attorney David Porter at

 8                    David_Porter@fd.org.

 9
     IT IS SO ORDERED.
10

11
     Dated:      July 2, 2019
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15            No. 202
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
